Title: From James Madison to John Brown, 12 October 1788
From: Madison, James
To: Brown, John


Dear Sir
New York. Oct. 12. 88
I find by the act of your late Convention, that another is to take place in Nov. with power to propose a form of Government for Kentucky. In consequence of this information I shall forewith execute the request contained in your letter from Fort Pitt, and forward the remarks on Mr. Jefferson’s draft by the next mail.
I am sorry it is not in my power to do it by this. The delay proceeded from the idea that the subject would either have been previously covered in Kentucky or not be so immediately resumed.
I enclosed in my last the Resolutions of Congress concerning the Mississippi. No other articles of moment has lately passed, and it is uncertain whether there will again be a quorum, at least during the present Fedl Year. Our intellegence from Europe comes through the ordinary channels only, but it seems to prove that war has eventually commenced between Sweden and Russia. The affairs of France remain in the same uncertainty as for sometime past. I enclose a few of the late gazettes from which you will collect most of the data on which our political calculations with respect to Europe are founded. Yours affecly
Js. Madison Jr.
